Title: To Benjamin Franklin from James Parker, 11 November 1766
From: 
To: 


Honoured Sir,
New-York, Nov. 11. 1766.
Yours of Sept. 1. by Way of Philadelphia, I duly received, which is all I have been favoured with a great While: I congratulate you on your safe Return from Germany. I will do what is possible with B Mecom.

With Respect to a new Supply of Types, I should either have been more explicit at first, or wrote again about them: But amidst the Manifold Distresses, I had almost said Distractions, I am surrounded with, I know not what to say: I always imagined I had my full Share of the Troubles of Life, but all my former Life, till about 18 Months ago, has been but as Children’s Play to that which for some Time afflicts me: I have and do endeavour to put the best Side outwards, and to behave like a Man under it: Knowing that though the Potsherds of the Earth may Strive with the Potsherds thereof, yet Man is not to Strive with his Maker. Now the Hand of God is upon me, and has been so these 18 Months: Not one Thing is accompanied with even a common Blessing that I take in Hand, and the Sickness of my Family in that Time has never ceas’d: but all I get goes to the Doctor’s or for the Relief of them: I have had five at a Time down, and always one or another, I have three now, and have been so this 6 Weeks and more: My Daughter Jane is slowly mending: but my Son’s Wife and Daughter are both down. And my Son I believe to be no more: He had been taken last Winter, and continuing so poorly, was advised to go to Sea: Accordingly on the 2d of September last, he went in a small Schooner for North-Carolina, to see his Uncle, whom he had never seen: He was to return in 4 or 5 Weeks, we heard 4 Days after he went out, that he was worse, but we never heard one Syllable of either him or the Vessel afterwards, now 10 Weeks and more, and there has been much bad Weather. There is indeed a Possibility of his being alive, but very small Probability of it. I desire to submit my Will to the Will of Heaven: While all my People lays so sick, my Mind is too much overwhelmed to determine what to say or do: I was in Hopes such a long Course of Sickness would stop some Time: but it has not yet: I have received Good at the Hand of the Lord, and shall I not receive Evil! Indeed, tho’ I know I have too much of the fretful Temper you accuse me of, I have strove much to conquer it, and my constant Prayers are that Heaven would give me Wisdom to direct my Ways aright: However, I know it is easy for a Mind at Ease, to bear other’s Troubles, but like the Gout, it is easier to preach Patience to the Sufferer, than to practise it one’s self: Now amidst these Afflictions I do not desire to trouble you with my Sorrows tho’ I can’t help mentioning them: as they add Weight to the other common ill Run of Fortune or Luck, as it is called of which every Thing seems frowning and contrary: I have now been here above Six Months, in which Time have not had Five pounds worth of Work altogether, except an Almanack I did: which tho’ tis really better done and was a more noted One than some of the others: Nay, for years past Holt sold above 6000 of them, whilst the other Printers did as many as they do now, yet I have not sold one single Thousand yet whilst both Gaine and Weyman I am told are doing a second Impression of theirs, yet I have taken all proper Measures possible to publish mine, and there is more in them in Fact, than in theirs. I have not done one single Advertisement, tho’ I should ask no more than others: nor any other Job: The News papers I have printed now 4 Weeks, I have got but 26 Customers in this City and about 40 or 50 in the Jerseys, and other Parts: I don’t know that I behave worse than I use to do—nor do I take so much News from the others Papers, as they do from mine and I print them better than they do in general, and yet I can get none. Every Body will speak to me seemingly kindly enough, but if I ask any of my old Friends to take the Paper they either tell me, I had recommended them to Holt’s Paper, and they can’t leave him, or they are engaged to another Printer, and can’t leave that &c. Thus if there be Such a Thing as good or bad Fortune, I am sure of the last. Tho’ Holt and Weyman both keep close House they live better than I in many Cases; they can each drink a Glass of Wine, or somewhat like it, every Day, whereas I seldom see or taste a Glass oftener than once a Week, if then: This I do not regret: as it is all for the best perhaps at last: But amidst such a continued Run of the Displeasure of Heaven, is it a Wonder that I know not how to proceed. I have two ’Prentices and one Journeyman, but all the Money I get would not find them Victuals only, as every Necessary of Life is excessive dear in these Circumstances. I must necessarily go astern, which adds another Cross to all the rest. Now, if my Son be dead, as I think he is, and I am old and feeble I am at a Stand whether to get any New Letter or not, especially as I have no Prospect of Success. I have pretty good Letter at Woodbridge, but it is best to keep it there, to do such Jersey Work as may offer, which is generally more Profit in Proportion to the Work than any here. However, I can’t yet determine what to do: I have wrote you already in some of my former, something of my State here, and that tho’ I sue Holt, I fear he will elude all I can do, for I am not a Master in Chicanry to equal him.
I wrote you, that Lewis Jones had left me: I never went after him; but after he had been gone a Day or two, he got foul of an Humble-Pie, and wrote me a Note that he would return, if I would forgive him, so I answered I would take No Notice of his Slip: and he thereupon returned to Work again and I have never had no Words with him about it: tho’ indeed, I should not much have regretted his Loss: for the continual Misfortunes I have met with had quite absorb’d the Thoughts of any Loss by him. I could mention many other Losses of another Kind, but they are nothing to what I feel in general, and may be only called the common Afflictions of Life: And yet tho’ I am so severely corrected by Heaven, my Hope is in God, who will still mix Mercy with his Judgments.
As to any other Matters, your Friends doubtless write you the needful. Only H. Hughes, who is the Son of Liberty, as he calls himself, is very much displeased both with his Brother and you: He keeps close yet, and I visit him now-and-then; but we generally have some political Battles about you and his Brother, as I have in all I can defended you both: Hugh says your Examination is all a designed and premeditated Thing between you, and Mr. Grenville, &c. he being fully of the Mind you were a Friend to the Stamp &c.—Maugre all I can say to the contrary: But I observe, those who have little or nothing to lose, are the greatest Sons of Liberty: Holt, who is grown so elate and popular, by his Appearance against the Act, had Nothing to lose: for had he suffered for it, I should have Suffered the Loss of my Tools &c. whilst he got the Credit of it: He was really sorry, that the Act was repealed, because he was in Hopes it would have been attempted to be inforced, and he wanted to fish in troubled Waters, for he could not be worsted.
I told you, I think I cut a very insignificant or insipid Figure, in the Post-Office here; not knowing one Thing more easier to do here than at Woodbridge, unless it be spending the Wages I may get, and that can be done with vastly more Facility than there: If any Thing is needful or necessary for me to do in it here, other than there, shall wish to know it. About the other Office I wrote before, and if any Allowance according to what I before mentioned can be allowed, it would greatly help me to pay my Doctor’s Charges.
The Quebeck Post-Offices yield a pretty considerable Sum to the Revenue—at least more by far than was expected, and I believe will in all Canada, equal either New-York or Philadelphia, in net Proceeds.
A Merchant Ship sailing soon for London, shall send my News papers with that: Mean while, yet refer you to my last per the Britannia Merchantman, Capt. Jefferies, who sailed about a Week ago, for sundry Matters, and with all our Respects &c remain Your most obliged Servant
James Parker.
